Citation Nr: 1517648	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

With respect to the Veteran's hearing loss claim, the issue was certified to the Board as entitlement to service connection for bilateral hearing loss.  The Board has separated the claim into two issues, addressing each ear separately, since the March 2009 VA examination showed hearing loss by VA standards in the left ear but not in the right, and the ultimate analysis of the claims may thus be different for each ear.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the opinion provided by a VA examiner in March 2009 that the Veteran's current left ear hearing loss and tinnitus were less likely as not to be caused by the result of noise exposure in service to be inadequate as the examiner did not address salient facts of the Veteran's service.  Specifically, while the examiner noted that the Veteran had a history of noise exposure in service including being stationed with an Artillery unit in Germany, and that he had received a Purple Heart, the examiner did not discuss the event that resulted in the award of the Purple Heart.  The record shows that a mortar shell explosion in Vietnam in June 1968 caused shrapnel injuries to the Veteran's right eye, both buttocks, right forearm, left thigh, and left axilla and chest.  While the examiner found the asymmetrical nature of the Veteran's current hearing loss inconsistent with a general noise-induced cause, the examiner's lack of consideration of this explosion renders this opinion less than adequate.  Further, the examiner did not discuss the Veteran's report of a history of "running ears" and otitis media noted on the report of medical examination completed in September 1970 in conjunction with his separation from service.  Another examination is warranted that takes into account the complete circumstances of the Veteran's service.

Further, although hearing loss by VA standards was not demonstrated for the right ear on the March 2009 examination, the record contains a private audiogram chart dated in January 2008 which is difficult to interpret but raises the possibility of such hearing loss in the right ear.  Therefore, in order to afford the Veteran every consideration to substantiate his claim, the Board finds that another examination is warranted to assess the extent of right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination by a VA examiner, who has not previously examined the Veteran, to determine the extent of hearing loss in the right and left ear, and whether it is at least as likely as not (probability of 50 percent) that any current hearing loss in either ear and/or tinnitus is related to noise exposure in service consistent with his duties which included exposure to combat in Vietnam.  The examiner must specifically discuss:

a) the mortar shell explosion in Vietnam in June 1968 that resulted in shrapnel injuries to the Veteran's right eye, both buttocks, right forearm, left thigh, and left axilla and chest, and

b) the "running ears" and otitis media noted by history at the time of the Veteran's separation from service in September 1970.  

The VA examiner must include a complete rationale for all opinions and conclusions.  

2.  Then, adjudicate the claim.  If any benefit remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




